           Case 2:20-mj-00358-EJY Document 18 Filed 12/08/20 Page 1 of 5




1    TODD M. LEVENTHAL, ESQ.
     Leventhal and Associates, PLLC
2    Nevada Bar No. 8543
     California Bar No. 223577
3    626 South Third Street
4    Las Vegas, Nevada 89101
     PHONE: (702) 472-8686
5    leventhalandassociates@gmail.com
     Counsel for Jorge Abraham Lomeli-Lopez
6

7                                UNITED STATES DISTRICT COURT
8                                     DISTRICT OF NEVADA

9
     UNITED STATES OF AMERICA,                           Case No.: 2:20-mj-00358-EJY
10
                    Plaintiff,                           STIPULATION TO CONTINUE
11                                                       INITIAL APPEARANCE
            v.
12                                                       (Second Request)
     JORGE ABRAHAM LOMELI-LOPEZ,
13
                    Defendant.
14

15          IT IS HEREBY STIPULATED AND AGREED by and between Nicholas A.

16   Trutanich, United States Attorney, and Rachel Kent, Assistant United States Attorney,
17   counsel for the United States of America, and Todd M. Leventhal, Esq., counsel for Jorge
18
     Abraham Lomeli-Lopez, that the Initial Appearance/Arraignment and Plea currently
19
     scheduled for December 10, 2020 at 11:00 a.m. be vacated and set to a date and time
20
     convenient to this Court, but no sooner than ninety (90) days.
21

22          The Stipulation is entered into for the following reasons:
23          1.      The defendant is out of custody and does not object to the continuance.
24          2.      The parties agree to the continuance.
25

26
            Case 2:20-mj-00358-EJY Document 18 Filed 12/08/20 Page 2 of 5




1           3.      The requested time is not for purposes of delay. The Defendant, Mr. Lomeli has

2    tested positive for COVID-19 and cannot attend the hearing. (Exhibit 1)

3           4.      Additionally, denial of the continuance could result in a miscarriage of justice.

4    The additional time is excludable in computing the time within which the trial must

5    commence under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A) based on the factors

6    outlined in §3161(h)(7)(B)(i), (iv).
7
                 This is the Second stipulation to continue the Initial Appearance/Arraignment and
8
                 Plea.
9

10
            DATED: December 7, 2020
11
     Submitted By: LEVENTHAL & ASSOCIATES, PLLC
12

13
      By___/s/ Todd M Leventhal ____________          By___/s/ Rachel Kent____
14    TODD M. LEVENTHAL                               RACHEL KENT
      Counsel for Defendant                           Assistant United States Attorney
15

16

17

18

19

20

21

22

23

24

25                                                    2
26
            Case 2:20-mj-00358-EJY Document 18 Filed 12/08/20 Page 3 of 5




1    TODD M. LEVENTHAL, ESQ
     Leventhal and Associates, PLLC
2    Nevada Bar No. 8543
     California Bar No. 223577
3    626 South Third Street
4    Las Vegas, Nevada 89101
     PHONE: (702) 472-8686
5    leventhalandassociates@gmail.com
     Counsel for Jorge Abraham Lomeli-Lopez
6
                                 UNITED STATES DISTRICT COURT
7
                                      DISTRICT OF NEVADA
8

9    UNITED STATES OF AMERICA,                            Case No.: 2:20-mj-00358-EJY
10                  Plaintiff,                            FINDINGS OF FACT,
                                                          CONCLUSIONS OF LAW AND
11          v.                                            ORDER
12   JORGE ABRAHAM LOMELI-LOPEZ,

13                  Defendant.

14

15                                       FINDINGS OF FACT

16
     Based on the pending stipulation of counsel, and good cause appearing therefore, the
17
     Court finds that:
18

19               1. The defendant is out of custody and does not object to the continuance.

20          2.      The parties agree to the continuance.
            3.      The requested time is not for purposes of delay. The Defendant, Mr. Lomeli has
21
     tested positive for COVID-19 and cannot attend the hearing. (Exhibit 1)
22
            4.      Additionally, denial of the continuance could result in a miscarriage of justice.
23

24

25                                                    3
26
             Case 2:20-mj-00358-EJY Document 18 Filed 12/08/20 Page 4 of 5




1    The additional time is excludable in computing the time within which the trial must

2    commence under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A) based on the factors
3    outlined in §3161(h)(7)(B)(i), (iv).
4

5                                      CONCLUSIONS OF LAW

6            The ends of justice served by granting the requested continuance outweigh the best
7    interest of the public and the defendant in a speedy trial because the failure to grant it would
8
     likely result in a miscarriage of justice. This continuance is excludable under the Speedy
9
     Trial Act, Title 18 U.S.C. § 3161 (h)(7)(A) based on the factors outlined in §161(h)(7)(B)(i),
10
     (iv).
11
                                                 ORDER
12

13           IT IS FURTHER ORDERED that the Initial Appearance/Arraignment and Plea

14   currently scheduled for December 10, 2020 at the hour of 11:00 a.m., is vacated and

15   continued to March 25, 2021 at the hour of 11:00 a.m. in Courtroom 3D.
16       DATED this 8th day of December 2020.
17

18
                                            BY: __________________________________
19                                          HONORABLE ELAYNA J YOUCHAH
20                                          United States Magistrare Judge

21

22

23

24

25                                                     4
26
Case 2:20-mj-00358-EJY Document 18 Filed 12/08/20 Page 5 of 5
